DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a line array loudspeaker with a first and second group of acoustic drivers having parallel axes and a second group of acoustic drivers adjacent to the first group and comprising a third plurality of acoustic drivers each comprising an axis, wherein a projection onto the azimuth plane of the axes of the third plurality of acoustic drivers intersect at varied articulation angles, wherein the projections onto the azimuth plane of the axes of a first pair of acoustic drivers of the second group of acoustic drivers intersect at a second articulation angle that is different than the first articulation angle, wherein the projections onto the azimuth plane of the axes of a second pair of acoustic drivers of the second group of acoustic drivers intersect at a third articulation angle that is different than both the first and second articulation angles, and wherein the first pair of acoustic drivers of the second group of acoustic drivers are the closest acoustic drivers of the second, group to the first group. Independent claim 18 identifies the uniquely distinct feature of a line array loudspeaker with a first and second group of acoustic drivers having a fixed articulation angle, and a second group of acoustic drivers with a third plurality of acoustic drivers each comprising an axis, wherein a projection onto the azimuth plane of the axes of the third plurality of acoustic drivers intersect at varied articulation angles, wherein the projections onto the azimuth plane of the axes of a first pair of acoustic 
The closest prior art, Hendricksen et al. (US 7936891) discloses a line array loudspeaker comprising: a first group of acoustic drivers comprising: a first plurality of acoustic drivers, each comprising an axis, the first plurality of acoustic drivers arranged so that their axes are parallel, and a second plurality of acoustic drivers, each comprising an axis, the second plurality of acoustic drivers arranged so that their axes are parallel, the first and second plurality of acoustic drivers are arranged such that a projection onto an azimuth plane of the axes of the first plurality of acoustic drivers intersects with a projection onto the azimuth plane of the axes of the second plurality of acoustic drivers at a first, fixed articulation angle and a second group of acoustic drivers, the second group adjacent to the first group and comprising a third plurality of acoustic drivers each comprising an axis; Ickler et al. (US 5309518)  discloses a group of acoustic drivers, comprising a plurality of acoustic drivers each comprising an axis, wherein a projection onto the azimuth plane of the axes of the third plurality of acoustic drivers intersect at varied articulation angles; Kutil et al. (US 10063948) discloses a line array of drivers mounted along a single axis where the vertical axis can be changed such that a first group of drivers are mounted in a straight vertical axis and a second group of drivers is mounted along an arcuate axis to expand the vertical dispersion pattern of the line array. The prior art fails to teach the axes of a second pair of acoustic drivers of the second group of acoustic drivers intersect at a third articulation angle that is less than both the first and second articulation angles, wherein the first pair of acoustic drivers of the second group of acoustic drivers are the closest acoustic drivers of the second group to the first group and the second pair of acoustic drivers of the second group of acoustic drivers is adjacent to the first pair of acoustic drivers of the second group of acoustic drivers. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        16 April 2021